Blackmar, J. (dissenting):
The complaint alleges that the plaintiff was injured by being struck by an automobile that was turning a corner from Broadway into Havemeyer street in the borough of Brooklyn, and it assigns negligence in control as the cause of action.
The evidence was that an automobile truck, driven by an employee of the defendants, was turning the corner from Broadway, which has a granite pavement, into Havemeyer street, which is paved with asphalt; that the plaintiff stood in the roadway of Havemeyer street at or near the street crossing, waiting for the truck to pass; and as it passed the rear skidded outward towards him and struck him. Evidence was given that it had been raining and that the pavement was wet; that the motor truck was going neither fast nor slowly but at the usual rate of speed; and that in turning to the right as it did, it did not turn as near as practicable to the curb. It does not appear what kind of tires was on the machine, whether there were chains on them or not; how long it had been raining; how fast the automobile was being driven in turning the corner; nor were any other facts or circumstances proved that might bear upon the solution of the question whether the skidding was due to carelessness in control. A violation of the city ordinance, of which this court must take judicial notice, to *500the effect that a vehicle turning to the right into another street should turn the corner as near to the curb as practicable, has no causal relation to the happening of such an accident. (See Code of Ordinances City of New York, chap. 24, art. 2, § 11, subd. 5; Greater N. Y. Charter, § 1556, as amd. by Laws of 1917, chap. 382.) The plaintiff stood in the street, waiting for the motor truck to pass. It was driven in a line that would .have carried it safely by him except for the skidding, and the accident was due solely to the skidding of the rear of the truck. The question, is whether, from this fact alone, an inference of negligence of the chauffeur may be drawn.
The authorities on the subject are meagre. Rango v. Fennell (168 N. Y. Supp. 646) was decided by the Appellate Term, First Department, and the conclusion reached that skidding alone was no evidence of negligence in management. To the same effect is Williams v. Holbrook (216 Mass. 239); and the case of Philpot v. Fifth Avenue Coach Co. (142 App. Div. 811) seems to approve that view. In Buddy on Automobiles (3d ed.), section 111, the rule is laid down that skidding alone is no evidence of negligence in management. The cases of Wing v. London General Omnibus Company, Limited (101 L. T. Rep. [N. S.] 411) and Parker v. London General Omnibus Company, Limited (100 L. T. Rep. K. B. Div. [N. S.] 409) are cited to sustain the doctrine. To the contrary is Babbitt on the Law Applied to Motor Vehicles, section 189, in which Walton & Co. v. Vanguard Motorbus Company (25 L. T. Rep. K. B. Div. 13) is cited as an authority. In these three English cases the question of negligence in the management of motor vehicles was eliminated either by consent of the plaintiff’s counsel, by the finding of the jury, or by the determination of the court, and the question discussed was whether, in view of the known tendency of motor vehicles to skid on damp pavements, it is negligence or a nuisance to operate them in a highway under those conditions. The case of Walton & Co. v. Vanguard Mortorbus Company really turns on the proposition that as the plaintiff’s property was on the sidewalk and was injured by a motor vehicle constructed to operate in the roadway, there is an issue of fact, as to negligence, that should be submitted to a jury. The weight of authority seems to be *501that the fact that an automobile skidded, taken alone, is not evidence of negligence.
The same result seems to be reached upon principle. It is a matter of common experience that motor vehicles on rubber tires often skid in the public streets when a light, rain has fallen, or where there are other conditions, such as oil on the pavement; and this apparently without negligence on the part of the driver. Under such conditions a slight increase in speed, or the checking of speed by the application of the brakes, or the centrifugal force developed in turning the corner, or even the inequalities due to the crowning of a road, might cause skidding.
The assignment of negligence in the complaint is the want of care in the management of the machine. The skidding might have been due to negligence or to other causes. Before the plaintiff can recover he must establish that his injury was due to defendants’ negligence. The inference of negligence cannot be drawn from skidding alone, as it is equally probable that the skidding might have been due to other causes. (Ruppert v. Brooklyn Heights R. R. Co., 154 N. Y. 90.)
I think that the disposition made by the learned trial court was correct, and that the judgment should be affirmed.
Jenks, P. J., concurred.
Judgment reversed and new trial granted, costs to abide the • event.